Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 14-28 and 30 as being unpatentable over Kurihara et al. (US 2013/0203117) in light of support by BRENDA (EC 3.2.1.37);
Claims 29 and 31 as being unpatentable over Kurihara et al. (US 2013/0203117) in light of support by BRENDA (EC 3.2.1.37) as applied to claims 14-28 and 30  above, and further in view of Li (J. of Biotech. 2013)
The following 35 U.S.C. 112 rejections are withdrawn:
Claims 14, 17-20 and 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
The Applicant’s amendments necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Amendments to the Specification
The Amendment to the Specification on 9/11/2020 is entered.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Ms. Lisa Lint on Dec. 14, 2021.

The application has been amended as follows: 

	12. (Currently Amended) A method of producing a cellulase composition,
comprising incubating a cellulase mixture not containing a biomass containing xylan and
cellulose, having activities of xylanase, cellobiohydrolase, β-glucosidase and β-xylosidase originated from the genus Trichoderma and β-glucosidase activity originated from the genus Aspergillus at a temperature of 35°C to 60°C and pH of 5.5 to 8.0 to selectively reduce the activity of β-xylosidase while maintaining the activity of β-glucosidase, xylanase and cellobiohydrolase, to attain
a β-glucosidase activity in said cellulase composition in terms of an enzyme activity for degrading 4-nitrophenyl-β-D-glucopyranoside of at least 14,000 U/g of proteins in said cellulase composition;
a β-xylosidase activity m said cellulase composition in terms of an enzyme
activity for degrading 4-nitrophenyl-β-D-xylopyranoside of 50 to 300 U/g of proteins in
said cellulase composition;
cellulase composition in terms of an enzyme activity for degrading xylan of at least 18,000 U/g of proteins in said cellulase composition; and
a cellobiohydrolase activity in said cellulase composition in terms of an enzyme
activity for degrading 4-nitrophenyl-β-D-lactopyranoside of at least 80 U/g of proteins in
said cellulase composition.

29. (Currently Amended) A method of producing cellulase composition comprising:
a) incubating a cellulase mixture not containing a biomass containing xylan and cellulose, having the activities of xylanase, cellobiohydrolase, β-glucosidase and β-xylosidase activities originated from genus Trichoderma at a temperature of 35°C to 60°C and pH of 5.5 to 8.0 to selectively reduce the activity of both β-glucosidase and β-xylosidase while maintaining the activity of xylanase and cellobiohydrolase; and
b) adding β-glucosidase into the cellulase mixture of a), to attain
a β-glucosidase activity in said cellulase composition in terms of an enzyme
activity for degrading 4-nitrophenyl- β-D-glucopyranoside of at least 14,000 U/g of proteins in said cellulase composition; 
a β-xylosidase activity in said cellulase composition in terms of an enzyme
activity for degrading 4-nitrophenyl- β-D-xylopyranoside of 50 to 300 U/g of proteins in
said cellulase composition;
cellulase composition in terms of an enzyme activity for degrading xylan of at least 18,000 U/g of proteins in said cellulase composition; and
a cellobiohydrolase activity in said cellulase composition in terms of an enzyme activity for degrading 4-nitrophenyl-β-D-lactopyranoside of at least 80 U/g of proteins in said cellulase composition.

33. (Currently Amended) The method according to claim 31, wherein the biomass is obtained by a pretreatment 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted that Table 1 of the Specification was amended on 9/11/20.  Tables 1 and 2 (compare Reference Example 2 with Example 1) show an enzyme mixture of β-glucosidase, β-xylosidase, xylanase, and cellobiohydrolase, can selectively reduce the activity of either a) β-xylosidase alone or b) both β-glucosidase and β-xylosidase by adjusting the pH and temperature conditions while incubating the mixture in the absence of a biomass containing xylan and cellulose.   Table 2 shows that when either scenario a) or b) occurs the yield of xylo-oligosaccharides increases by nearly 3 fold, while not significantly reducing the glucose yield.  These unexpected results are not discussed in the art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699